Citation Nr: 0833384	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.

3.  Entitlement to an effective date earlier than January 7, 
2004, for the grant of service connection for bilateral 
plantar fasciitis.


REPRESENTATION

The veteran represented by:  Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April 2004 and November 2007 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, and the Appeals Management Center (AMC) in 
Washington, D.C., respectively.  In April 2004, the RO denied 
service connection for hepatitis B, a skin rash, a bilateral 
foot condition, and bilateral hearing loss.  Later that 
month, the veteran filed a notice of disagreement (NOD) and 
the RO issued a statement of the case (SOC) in response.  In 
February 2005, he filed a timely substantive appeal (VA Form 
9), stating that he wished to appeal the denial of service 
connection for hepatitis B, the bilateral foot condition, and 
bilateral hearing loss.  The veteran testified at a hearing 
before the undersigned in June 2007.  

In October 2007, the Board granted service connection for 
bilateral plantar fasciitis and denied service connection for 
bilateral hearing loss.  The Board also remanded the issue of 
service connection for hepatitis B for additional 
development.  

In November 2007, the AMC, acting as the agency of original 
jurisdiction (AOJ), implemented the Board's October 2007 
decision by granting service connection for bilateral plantar 
fasciitis and assigning an initial 0 percent disability 
rating effective January 7, 2004.  In May 2008, the veteran 
responded stating that he believed the rating was unfair and 
that he had been having problems since 1983 (see VA Form 21-
4138).  The Board interprets this as an NOD with the AOJ's 
November 2007 decision assigning the initial disability 
rating and effective date.  But because an SOC has not been 
issued, the Board must remand these issues to the AOJ for 
issuance of an SOC and the veteran must be given an 
opportunity to perfect an appeal to the Board on these 
additional issues.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The issues concerning the initial rating and effective date 
for the grant of service connection for bilateral plantar 
fasciitis are addressed in the REMAND portion of the decision 
below and are being REMANDED to the RO via the AMC.


FINDING OF FACT

Hepatitis B was not shown during service or for many years 
after, and the competent and probative evidence of record 
does not show a relationship between the veteran's current 
hepatitis B infection and military service.


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent VCAA notice letters in January 2004 and 
October 2007.  The letters provided him with notice of the 
evidence necessary to substantiate his claim, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The October 2007 letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claim.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in January 2004 and October 2007.  
He received notice as to the fourth and fifth elements 
outlined in Dingess, via letters sent in March 2006 and 
October 2007.  

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in January 2004, prior to the RO's decision in April 
2004.  There was a timing deficiency with regard to the March 
2006 and October 2007 notice.  This timing deficiency was 
cured, however, by readjudication of the claim in a June 2008 
supplemental SOC (SSOC).  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  In 
October 2007, the Board remanded the claim for additional 
development, which included obtaining recent VA treatment 
records, sending a letter to the veteran requesting him to 
identify treatment providers so that those records could be 
obtained, and scheduling him for a VA examination.  The VA 
treatment records were obtained; a letter was sent to the 
veteran, but he did not respond; and a VA examination was 
provided in April 2008.   38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board's remand directives were 
substantially complied with and no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)


Legal Analysis

The veteran's STRs are unremarkable for hepatitis B.  The 
report of the September 1982 physical examination given prior 
to separation indicates his endocrine system was normal.  On 
his Report of Medical History he denied having a history of 
jaundice or hepatitis.  

A February 2002 private medical record from Dr. Corley 
indicates the veteran tested positive for hepatitis B surface 
antigen (HBsAg) and negative for immunoglobulin M (IgM) 
hepatitis B core antibody (HBcAb).

In the veteran's VA treatment records, his problem list notes 
that he is a hepatitis B carrier.  This was first noted in 
September 2005.  In March 2008, he indicated that he felt 
fine and had no complaints.

The report of the April 2008 VA examination indicates the 
veteran said that he donated blood in 1991 and received a 
letter from the Red Cross indicating he tested positive for 
hepatitis B.  He said he received an airgun vaccination 
during military service and that he had unprotected sex after 
service.  He denied any other risk factors for hepatitis B.  
He said that he felt well and had no acute illnesses but was 
concerned about his future health.  The laboratory results 
indicated he tested positive for HBsAg, HBcAb, and negative 
for hepatitis B surface antibody (HBsAb).  The diagnosis was 
chronic hepatitis B.  The examiner opined that it was less 
likely than not that the hepatitis B had its onset during 
military service.  She based her opinion on a review of the 
claims file and the fact that there were no signs or symptoms 
of hepatitis B during service and that the first confirmed 
evidence of hepatitis B was in February 2002.

At the June 2007 hearing, the veteran said that he was given 
a diagnosis of hepatitis during military service while he was 
in Germany (Hearing Transcript, pgs. 9-11).  His STRs, 
however, are unremarkable for jaundice or hepatitis B.  At 
his September 1982 separation physical, he denied a history 
of jaundice or hepatitis.  The negative contemporaneous 
record is more probative than the veteran's contentions made 
many years after the events in question and in the course of 
his claim for compensation.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (holding that the absence of 
contemporaneous evidence of treatment for a claimed 
disability for many years after service could serve as 
determinative evidence against the claim).

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his 
hepatitis B to his service in the military.  Id.  The only 
competent medical evidence on record indicates that his 
hepatitis B did not have its onset during his military 
service.  

For these reasons, the claim for service connection for 
hepatitis B must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for hepatitis B is denied.


REMAND

As mentioned, the veteran expressed disagreement with the 
AOJ's November 2007 decision in an NOD filed in May 2008.  
The AOJ, however, has not provided him an SOC in response to 
this NOD.  In this type of situation, the Board must remand 
the issues to the RO, rather than merely referring them.  
Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

Accordingly, the claims for a higher initial rating and an 
earlier effective date for the grant of service connection 
for bilateral plantar fasciitis are REMANDED for the 
following action:

Send the veteran an SOC concerning the 
claims for a higher initial rating and 
earlier effective date for the grant of 
service connection for bilateral plantar 
fasciitis.  Only if a timely appeal is 
perfected as to these issues, should they 
be certified to the Board for further 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


